Citation Nr: 9908948	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-25 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lung disability 
secondary to smoke inhalation.

2.  Entitlement to service connection for an eye disability.

3.  Entitlement to service connection for residuals of flash 
burns to the body.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a left shoulder 
injury.

6.  Entitlement to service connection for a contusion to the 
right arm, claimed as a right shoulder injury.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for a lung disability secondary to smoke 
inhalation, an eye disability, residuals of flash burns to 
the body, a back disability, a left shoulder injury, and a 
contusion to the right arm, claimed as a right shoulder 
injury.  The veteran filed a timely notice of disagreement 
and perfected a substantive appeal.  In February 1998, the 
veteran testified at a hearing before a hearing officer of 
the RO.


REMAND

The threshold question that must be resolved regarding a 
claim for service connection is whether the claim is well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991);  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim, meaning a claim, which is meritorious.  
See Murphy, 1 Vet. App. at 81.  

In order to be a well- grounded claim, there must be 
competent evidence of a current disability (a medical 
diagnosis); incurrence or aggravation of a disease or injury 
in service (lay or medical evidence); and a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet.App. 498 (1995).

A review of the record reflects that the veteran was awarded 
the Soldier's Medal for heroism in France in December 1944. 
The veteran asserts that he is entitled to service connection 
for a lung disability secondary to smoke inhalation, an eye 
disability, residuals of flash burns to the body, a back 
disability, a left shoulder injury, and a contusion to the 
right arm, claimed as a right shoulder injury.  He contends 
that the foregoing disabilities were incurred while rescuing 
three trapped crewmembers when their aircraft crashed in 
flames shortly after take off in France in December 1944.  

In his February 1998 testimony before the hearing officer of 
the RO, the veteran indicated that he has been receiving 
treatment for his aforestated disabilities at the Palma 
Hospital in Miami, Florida.  He further indicated that he 
could not remember his current doctor's name and that his 
wife be contacted.  The clinical history recorded during a VA 
eye examination in April 1998 indicated that the veteran 
underwent eye surgery in 1948, 1953, and at the Bascom Palmer 
Eye Clinic in 1989.  

The VA examiner indicated that he was unable to tell what the 
residuals of possible injuries from a fiery plane crash since 
the veteran had multiple eye surgeries.  The record reflects 
that Dr. Johnson at the Bascom Palmer Eye Clinic did not 
respond to the RO's January 1997 request for medical records.  
The Board is of the opinion that an attempt should be made to 
obtain the above mentioned records. 

During his hearing the veteran made references to being a 
prisoner.  In context it does not appear this is in reference 
to being a prisoner of war.  However, this matter should be 
clarified. 

Accordingly, the case is REMANDED for the following:

1. The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records covering the 
period from October 1945 to the present 
pertaining to the disabilities in issue 
which are not on record, to include all 
records from the Bascum Palmer Eye 
Clinic, and the records regarding the eye 
surgery in 1948 and 1953.  

He should be asked if he was a prisoner 
of war, and, if yes, to furnish the 
specific information.  The RO should 
notify the veteran that he may submit 
additional evidence and argument in 
support of his claim.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

2.  Thereafter, following any additional 
development deemed appropriate by the RO, 
the RO should readjudicate the veteran's 
claims. 

If the veteran's claims remain in a denied status, he and his 
representative should be provided with a supplemental 
statement of the case, which includes any additional 
pertinent law and regulations and an opportunity to respond.  
The case should then be returned to the Board for further 
review.  

In view of the Board's request for additional medical 
records, a decision regarding entitlement to service 
connection for a lung disability secondary to smoke 
inhalation, residuals of flash burns to the body, a back 
disability, a left shoulder injury, and a contusion to the 
right arm, claimed as a right shoulder injury will not be 
entered until the requested development has been completed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).






- 5 -


